Order filed October 4, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00788-CV
                                   ____________

                   JOHN WAYNE PATTERSON, Appellant

                                         V.

              HOUSTON FEDERAL CREDIT UNION, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1100303

                                    ORDER
      The notice of appeal in this case was filed August 31, 2018. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court by October 15, 2018. See Tex. R. App. P. 5. If appellant fails to timely
pay the fee, the appeal will be dismissed.

                                       PER CURIAM